Title: To Benjamin Franklin from Jonathan Williams, Jr., 26 May 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir.
Nantes May 26. 1778.
You must have already seen by my Letters how much pains I have taken to keep clear of Dispute, and yet obey my Orders. My last to the Commissioners from Brest will show you that I have ever avoided doing the Rangers Business for fear of disagreeable altercation. Notwithstanding this, I have a Letter from Mr. A. Lee by which it appears that complaints are made, proved, Justice done to the Complainer, (or in other Words the person complained of censured,) and, by implication, I am this person. Is it possible that the Commissioners have judged and censured me unheard? I can’t beleive they have. I send you inclosed Copies of Mr. L’s Letter to me and my answer. The latter I hope you will not disapprove, and I beg Sir you will kindly continue to indulge me when I arrive at Paris with private audiences when you have Leisure from more important affairs, and If I can’t show clearly that I have conducted myself honourably, honestly and (as far as my ability would permit) usefully to the Public, let me be punished with the Loss of your affection. But ’till I fail in my Justification let me hold the place I hitherto have had in your esteem and believe me to be most dutifully and affectionately ever Yours
J Williams J
 
Notation: Jonathan Williams Nantes 26 May 1778
